DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/01/2021 has been entered. Claim 1 has been amended. Therefore, claim 1 is now pending in the application.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Towle (US - 2009/0229929 A1) discloses Cantilever Brake Device comprising:
a pair of pivot mounts (8, 56a, 56b, Fig: 2), each of which is mounted on a bicycle member (7a, 7b, Fig: 1 -2) laterally of a wheel rim (Fig: 1 -2, 4), one on either side of the wheel (Fig: 2, 4), a brake arm (31a, 31b, 33a, 33b, Fig: 1-4) pivotally mounted in levered relation on each pivot mount with a control cable (5a, 5b, Fig: 1-2) affixed to control member above the wheel (Fig: 1-2), the control member connected to the center of a yoke cable affixed to the lower end of each brake arm (at 50a, 50b, Fig: 1 -2).
However, prior art fails to disclose a groove in a discoidal machine element affixed on each pivot mount and yoke cable situated partway around the groove.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657